 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                            SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                       Civil Case No.: 17cv1644
                       Plaintiff,                    Crim.Case No.: 13cr2296
10
11   v.                                              ORDER WITHDRAWING
                                                     PETITION TO VACATE UNDER 28
12   NORMAN FELTS
                                                     U.S.C. § 2255
13                    Defendant.
14         Petitioner, Normal Felts (“Petitioner”), proceeding pro se, filed an “Emergency
15   Petition for Writ of Habeas Corpus” pursuant to 28 U.S.C. §2255 on August 25, 2017
16   relating to his ongoing criminal case. Section 2255 encompasses claims that “involve the
17   right to be released upon the ground that the sentence was imposed in violation of the
18   Constitution or the laws of the United States, or that the court was without jurisdiction to
19   impose such sentence, or that the sentence was in excess of the maximum allowed by law,
20   or is otherwise subject to collateral attack.” 28 U.S.C. § 2255.
21         A sentencing hearing in Petitioner’s criminal case is set for October 21, 2019.
22   Petitioner’s section 2255 petition is premature. Accordingly, the Court WITHDRAWS the
23   petition on its own motion.
24          IT IS SO ORDERED.
25
26   DATED: September 10, 2019                     __________________________________
                                                   HON. JOHN A. HOUSTON
27                                                 UNITED STATES DISTRICT COURT
28

                                                                             Civil Case No.: 17cv1644
                                                                             Crim.Case No.: 13cr2296
